UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the period ended September 30, 2007 Commission File Number 0-10592 TRUSTCO BANK CORP NY (Exact name of registrant as specified in its charter) NEW YORK 14-1630287 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5 SARNOWSKI DRIVE, GLENVILLE, NEW YORK 12302 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(518) 377-3311 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer T Accelerated filer o Non-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesTNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class of Common Stock Number of Shares Outstanding as of October 31, 2007 $1 Par Value 75,325,868 TrustCo Bank Corp NY INDEX Part I. FINANCIAL INFORMATION PAGE NO. Item 1. Interim Financial Statements (Unaudited): Consolidated Statements of Income for the Three Months and Nine Months Ended September 30, 2007 and 2006 3 Consolidated Statements of Financial Condition as of September 30, 2007 and December 31, 2006 4 Consolidated Statements of Changes in Shareholders’ Equity for the Nine Months Ended September 30, 2007 and 2006 5 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2007 and 2006 6 - 7 Notes to Consolidated Interim Financial Statements 8 – 15 Report of Independent Registered Public Accounting Firm 16 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 - 33 Item 3. Quantitative and Qualitative Disclosures About Market Risk 34 Item 4. Controls and Procedures 34 - 35 Part II. OTHER INFORMATION Item 1. Legal Proceedings 36 Item 1A. Risk Factors 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3. Defaults Upon Senior Securities 36 Item 4. Submissions of Matters to a Vote of Security Holders 36 Item 5. Other Information 36 Item 6. Exhibits and Reports on Form 8-K 36 - 45 Table of Contents TRUSTCO BANK CORP NY Consolidated Statements of Income (Unaudited) (dollars in thousands, except per share data) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Interest and dividend income: Interest and fees on loans $ 31,039 26,696 89,236 76,517 Interest and dividends on securities available for sale: U. S. government sponsored enterprises 3,301 10,395 8,910 30,797 States and political subdivisions 1,416 1,481 4,299 4,294 Mortgage-backed securities and collateralized mortgage obligations 1,857 2,108 5,737 6,633 Other securities 132 153 447 480 Total interest and dividends on securities available for sale 6,706 14,137 19,393 42,204 Interest on trading securities - U. S. government sponsored enterprises 5,921 - 17,571 - Interest on held to maturity securities - U. S. government sponsored enterprises 224 - 224 - Interest on federal funds sold and other short term investments 4,949 2,009 15,244 6,772 Total interest income 48,839 42,842 141,668 125,493 Interest expense: Interest on deposits: Interest-bearing checking 220 364 635 1,008 Savings accounts 2,253 2,877 7,074 7,975 Money market deposit accounts 3,655 3,065 10,370 7,321 Time deposits 17,214 11,183 48,406 31,660 Interest on short-term borrowings 941 989 2,923 2,728 Interest on long-term debt 1 1 2 3 Total interest expense 24,284 18,479 69,410 50,695 Net interest income 24,555 24,363 72,258 74,798 Provision (credit) for loan losses - - - (3,575 ) Net interest income after provision (credit) for loan losses 24,555 24,363 72,258 78,373 Noninterest income: Trust department income 1,375 1,313 4,269 4,020 Fees for other services to customers 2,385 2,229 6,980 6,236 Net trading gains 305 - 906 - Net gain (loss) on securities transactions 226 24 229 (264 ) Other 460 329 1,061 1,125 Total noninterest income 4,751 3,895 13,445 11,117 Noninterest expenses: Salaries and employee benefits 5,255 4,640 15,057 14,026 Net occupancy expense 2,635 1,928 7,460 5,781 Equipment expense 975 694 2,530 2,128 Professional services 1,051 908 3,060 2,584 Outsourced Services 1,075 1,069 3,222 3,178 Other real estate (income) expense, net (146 ) 14 (111 ) 16 Other 2,752 2,446 8,543 7,897 Total noninterest expenses 13,597 11,699 39,761 35,610 Income before taxes 15,709 16,559 45,942 53,880 Income taxes 5,069 5,380 14,881 17,911 Net income $ 10,640 11,179 31,061 35,969 Net income per Common Share: - Basic $ 0.142 0.149 0.414 0.480 - Diluted $ 0.141 0.149 0.413 0.479 See accompanying notes to unaudited consolidated interim financial statements. 3 Table of Contents TRUSTCO BANK CORP NY Consolidated Statements of Financial Condition (Unaudited) (dollars in thousands, except per share data) September 30, 2007 December 31, 2006 ASSETS: Cash and due from banks $ 48,275 47,889 Federal funds sold and other short term investments 274,396 243,449 Total cash and cash equivalents 322,671 291,338 Trading securities: U. S. government sponsored enterprises 450,513 - Securities available for sale: U. S. government sponsored enterprises 288,827 734,547 States and political subdivisions 128,112 132,879 Mortgage-backed securities and collateralized mortgage obligations 149,995 167,899 Other securities 13,165 12,945 Total securities available for sale 580,099 1,048,270 Held to maturity securities: U. S. government sponsored enterprises 25,000 - Loans: Commercial 283,303 263,041 Residential mortgage loans 1,389,173 1,250,427 Home equity line of credit 232,374 242,555 Installment loans 6,634 6,491 Total loans 1,911,484 1,762,514 Less: Allowance for loan losses 34,731 35,616 Net loans 1,876,753 1,726,898 Bank premises and equipment, net 28,656 24,050 Other assets 57,495 70,631 Total assets $ 3,341,187 3,161,187 LIABILITIES: Deposits: Demand $ 258,978 259,401 Interest-bearing checking 275,839 290,784 Savings accounts 619,251 662,310 Money market deposit accounts 358,131 310,719 Certificates of deposit (in denominations of $100,000 or more) 370,990 299,813 Time deposits 1,101,221 976,356 Total deposits 2,984,410 2,799,383 Short-term borrowings 93,865 95,507 Long-term debt 36 59 Accrued expenses and other liabilities 28,060 26,715 Total liabilities 3,106,371 2,921,664 SHAREHOLDERS' EQUITY: Capital stock par value $1; 150,000,000 shares authorized and 82,373,165 and82,149,776 shares issued at September 30, 2007 and December 31, 2006, respectively 82,373 82,150 Surplus 121,679 119,313 Undivided profits 96,755 110,304 Accumulated other comprehensive income (loss), net of tax 3,381 (2,928 ) Treasury stock at cost - 7,232,599 and7,276,450 shares at June 30, 2007 and December 31, 2006, respectively (69,372 ) (69,316 ) Total shareholders' equity 234,816 239,523 Total liabilities and shareholders' equity $ 3,341,187 3,161,187 See accompanying notes to unaudited consolidated interim financial statements. 4 Table of Contents TRUSTCO
